DETAILED ACTION
This action is in response to applicant's amendment filed 07/25/22.
The examiner acknowledges the amendments to the claims and drawings.
Claims 1-4 and 6-19 are pending in this application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejection of claims 4-18 has been withdrawn in light of Applicant’s amendment to claim 4; specifically Dorn and Stinson do not teach a second portion of the sheath is split longitudinally into two halves, the two halves are folded back over the first portion of the sheath and the two halves are connected to an end of the shaft. 

Election/Restrictions
Claims 1-4 and 6-19 are allowable. The restriction requirement between Groups I, II, III, as set forth in the Office action mailed on 01/27/2022 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 01/27/2022 is fully withdrawn.  Claims 1-3 and 19, directed to a method of operating a delivery system and a method for manufacture of a delivery system, respectively, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

To the claims: 
Claim 19, line 2, after “system of”, [[claim 1]] is deleted and replaced with --claim 4--.
Claim 19, line 4, before “mesh”, [[a]] is deleted and replaced with --the--.
Claim 19, line 10, before “end of the shaft”, [[an]] is deleted and replaced with --the--.

Reasons for Allowance
Claims 1-4 and 6-19 are allowed.
The following is an examiner’s statement of reasons for allowance:  None of the prior art of record, alone or in combination, teaches or renders obvious a delivery system including, inter alia, a sheath encasing a stent, wherein a second portion of the sheath is split longitudinally into two halves, the two halves are folded back over a first portion of the sheath, and the two halves are connected to an end of a shaft.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE D YABUT/Primary Examiner, Art Unit 3771